Order entered December 19, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-11-01674-CV

 Michael Tabasso, CP Communications LLC, Donald Cox, Jr. AND cp ENTERPRISES
 OF ORLANDO, INC. dba cp ENTERPRISES OF ORLANDO, llC DBA cp ENTERPRISES DBA
                       COMMUNICATIONS PLUS, Appellants

                                     V.

                        Bearcom Group, Inc., Appellee

               On Appeal from the 95th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-10-16089-D

                                    ORDER

      We GRANT the December 17, 2012 unopposed motion to dismiss the  appeal
of appellants Donald Cox, Jr., CP Communications, LLC,  and  CP  Enterprises
of Orlando, Inc. and DISMISS  the appeal as to  these  parties  only.   Each
party shall bear its own costs of appeal.
      The appeal of Michael Tabasso remains pending and will  be  reset  for
submission in due course.
                                       /s/   MOLLY FRANCIS
                                             JUSTICE